Order filed September 11, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00308-CV
                                    ____________

                           HELEN MAYFIELD, Appellant

                                            V.

                             HARRIS COUNTY, Appellee


                       On Appeal from the 129th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-26254


                                       ORDER

       Appellant’s brief was due July 9, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant files her brief with the clerk of this court on or before September
24, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                          PER CURIAM